Citation Nr: 9934438
Decision Date: 12/10/99	Archive Date: 02/08/00

DOCKET NO. 96-45 708               DATE DEC 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to a permanent and total disability rating for pension
purposes.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to December
1967.

This matter comes before the Board of Veterans' Appeals (Board)
from an August 1996 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which
denied a claim by the veteran seeking entitlement to nonservice-
connected disability pension benefits.

This case was originally before the Board in April 1998, at which
time it remanded the case back to the RO for additional evidentiary
development.

REMAND

The veteran contends that he is entitled to a permanent and total
disability rating for pension purposes. In essence, it is
maintained that he is unable to sustain substantially gainful
employment primarily due to nonservice-connected disabilities,
consisting of diverticulosis; hemorrhoids; musculoskeletal
disorders of the knees, back, and neck; and, a psychiatric
condition. Overall, he believes that a total and permanent
disability rating for pension purposes is warranted.

After careful review of the claims file, the Board finds that this
ca@,e is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a person who
submits a claim for benefits under a law administered by the
Secretary shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded." 38 U.S.C.A. 5107(a) (West 1991). Once a
claimant has submitted evidence sufficient to justify a belief by
a fair and impartial individual that a claim is well-grounded, the
claimant's initial burden has been met, and VA is obligated under
38 U.S.C.A. 5107(a) to assist the claimant in developing the facts
pertinent to the claim. In Epps v. Gober, 126 F.3d 1464 (Fed. Cir.
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998),
the United

- 2 -

States Court of Appeals for the Federal Circuit held that, under 38
U.S.C. 5107(a), VA has a duty to assist only those claimants who
have established, well grounded (i.e., plausible) claims. More
recently, the Court issued a decision holding that VA cannot assist
a claimant in developing a claim which is not well grounded. Morton
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. July
28, 1999) (per curiam).

However, regardless of whether a claim is found to be well grounded
or not, and prior to that determination, the VA has a duty to
insure procedural due process. This includes providing the veteran
notice of the laws and regulations used as a basis for its decision
in a Statement of the Case or Supplemental Statement of the Case.
38 C.F.R. 3.103, 19.29, 19.31 (1999); 38 U.S.C.A. 5104 (VA must
give claimant and representative notice of its decision, statement
of evidence considered, and reasons for decision); 7105(d)(1) (VA
must provide Statement of the Case setting forth applicable
provisions of law and regulations) (West 1991); see Bernard v.
Brown, 4 Vet. App. 384, 393 (1993) (When the Board uses laws or
regulations not provided in a Statement of the Case or Supplemental
Statement of the Case, it raises the issue of whether the
appellant's procedural rights have been abridged).

Here, in April 1998, the Board found the medical evidence of record
inadequate to determine whether or not the veteran was entitled to
nonservice-connected pension benefits. As a result, it remanded the
case back to the RO in order to: (1) provide the veteran the
opportunity to submit any additional medical evidence showing
treatment for his disabilities; and (2) schedule the veteran for VA
examination. The claims file shows that the RO sent the veteran a
letter in June 1998, requesting any and all additional medical
evidence, but that no reply was received from him. It also shows
that the RO scheduled the veteran for VA examinations of the spine,
joints, intestine, rectum and anus in order to evaluate his
disabilities. However, a February 1999 computer printout from the
VA Medical Center in New Orleans, Louisiana, shows that the veteran
refused to appear for said examinations. A May 1999 Report of
Contact, VA Form 119, shows that the RO attempted to contact the
veteran at his home in order to ask him why he refused to appear
for his

- 3 -

examinations. It indicates that his spouse stated that the veteran
waited at the VA medical center, but "just left because they had
him sitting and waiting to [sic] long."

The applicable regulations state that, in making a determination of
permanent and total disability for pension purposes, if the Board
finds that the medical evidence is insufficient for rating
purposes, VA examination of the veteran is authorized. 38 C.F.R.
3.326(a) (1999). "Individuals for whom an examination has been
scheduled are required to report for the examination." Id. When
entitlement to VA benefit (other than compensation from an original
claim) cannot be established without VA examination, and a claimant
fails to report for a scheduled examination without good cause, the
claim shall be denied. 38 C.F.R. 3.655 (1999). Good cause includes,
but is not limited to, illness or hospitalization or death of an
immediate family member. Id.

Since this case involves a veteran who submitted an original claim
for entitlement to nonservice-connected pension benefits and who
failed to appear for a scheduled VA examination, the Board finds
applicable 3.326(a) and 3.655. However, the veteran has not been
provided notice of these regulations in any Statement of the Case
or Supplemental Statement of the Case to date.

In light of the above, the Board finds that this case has a
procedural defect. As a result, it must be remanded back to the RO
and the veteran provided an adequate Supplemental Statement of the
Case. 38 C.F.R. 19.9 (1999) ("If further evidence or clarification
of the evidence or correction of a procedural defect is essential
for a proper appellate decision, a Member or panel of Members of
the Board shall remand the case to the agency of original
jurisdiction.").

The Board makes no finding as to whether the veteran has presented
a well grounded claim, invoking a duty to assist. See 38 U.S.C.A.
5107(a) (West 1991).

- 4 - 

Accordingly, further appellate consideration will be deferred and
the case in hereby REMANDED to the RO for the following
development:

The veteran and his accredited representative should be issued a
Supplemental Statement of the Case (SSOC) pertaining to his claim
of entitlement to a permanent and total disability rating for
pension purposes. The SSOC should contain the text of 38 C.F.R.
3.326(a) (1999); 38 C.F.R. 3.655 (1999); and any other relevant
statutory and regulatory provisions that were not set forth in the
Statement of the Case or previous SSOC.

Thereafter, the veteran and his representative should be afforded
the opportunity to respond thereto. The case should then be
returned to the Board for further appellate consideration, if
otherwise in order. By this REMAND the Board intimates no opinion,
either factual or legal, as to the ultimate determination warranted
in this case.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 11)8
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical an(i Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

5 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 - 


